1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ALAN CARLSON,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 30,758

10 KIRSTEN CARLSON,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Deborah D. Walker, District Judge

14 Border Law Office, P.A.
15 Dean E. Border
16 Albuquerque, NM

17 for Appellee

18 Kirsten Carlson
19 Edgewood, NM

20 Pro Se Appellant

21                                 MEMORANDUM OPINION

22 KENNEDY, Judge.

23          Summary affirmance was proposed for the reasons stated in the calendar notice.

24 No memorandum opposing summary affirmance has been filed, and the time for doing

25 so has expired. AFFIRMED.
2
1     IT IS SO ORDERED.



2
3                            RODERICK T. KENNEDY, Judge

4 WE CONCUR:


5
6 MICHAEL D. BUSTAMANTE, Judge



7
8 TIMOTHY L. GARCIA, Judge




                                 3